Title: To John Adams from Christian Lotter, 13 September 1785
From: Lotter, Christian
To: Adams, John


          
            May it please Your Excellency!
            Hague, September 13th: 1785:
          
          Your Excellency’s most honoured of the 4th: hujus arrived too late to be of any Service to me, or time enough to restrain the awful Sentence already past against me from Messrs: Willinks and Messrs: van Staphorst. by an ultimatum under the 6th: of this present, to quitt and clear the hotel against the latter end of this month at the farthest, and in case of non compliance, and Strictest Subordination to the order, they then Should be obliged to use Such measures as will be very disagreeable to them, and, I fancy by their notions, Scandalous to me, id est, to turn me and my family, with little American John, who were called in by Your Excellency out of their quiet and peaceful habitation, into the Street, to accomplish the proverb, he came to his own, and his own received him not; Solid and tender feeling will Speak.— Such a Compliment from Gentlemen to whom, to my very Knowledge I never have paid the least Incivility nor given the Smallest offence, Your Excely: may judge, what a hearty breakfast it was for me to Suggest; but, am I to blame Messrs: Willink, de la Lande & Fynje for those very genteel compliments, O no, for their part, I might as well remain in the hotel, as they in their own houses, but then! how would Madame Dùmas be revenged for the disgrace I So foolishly have laid upon her honest administration of the affairs of the hotel, t’is no wonder, for to lay truth of Such an insupportable nature to open Sight, and for me to extract a Sursolid root, out of a given problem in Algebraic progressions, which the best American Arithmeticien never would have been able to resolve, is thought very unbecoming in me, tho’ nevertheless my duty and therefore, no doubt, it is the opinion, and Strongly recommended by Madame Dùmas, that Such an Arithmetical fool as I must be turned out before the new American Minister arrives here.
          Last Saturday the 10th: in the afternoon Mr: van Staphorst honored us with a visit, to hear my opinion upon the last friendly Letter I had received from them, because I had Sent no answer, I beg in the name of goodness and Sound reason, what answer does or can a person give upon an already pronounced Sentence, patiently yielding to a Superior force, is the best and Shortest answer, I had hereby occasion to acquaint Mr: van Staphorst, that from Your Excely: I had been favoured with a Letter of the 4th:, wherein my Staying in the hotel was mentioned, and to obtain the consent of the Gentlemen for that purpose, which I had done long before this but with no other redress, then a few Weeks longer vexations.
          Not to Set Your Excellency’s Kind patience any longer upon the touchstone, and taking away Your precious time, I only Shall take the Liberty to add, that one day I Shall have the happiness to See her weep, who now rejoices in the political Step She has taken, to have So much influence upon the mind of worthy, Sensible and good men as Messrs: Willinks, & van Staphorsts. so to take a morsel of bread out of my Childrens mouth; and, I can’t forget the thoughts, to make and chase those Gentlemen of character. to be the executioners of her revenge and haughty caprice.
          Since now, nothing else is remaining for me to do, then to make my most humble excuses to Your Excely: for the many troubles and incumbrances this late affair has occasioned to You, I cordially ask Your pardon, farther trusting to Your Generosity that my Small demand of a quarter of a years Salary, which has begun the 8th: of June, then Still in the Service, and a restitution of 10 Guilders for removing of my effects backwards and forwards may not be deemed unreasonable, a half a years housrent until May I leave entirely to Your Excelys: disgretion. because I Shall now be obliged to pay a greater rent, then I have done before, at least till May.
          Sir I am Sincerely thankful for the favours Your Excellency has been pleased to bestow upon me, and nothing Shall extinguish the Esteem I constantly preserve for Your person and honorable family, and always Shall pray for Your health and Prosperity, and am / Your Excellency’s / most devoted and most obed: / humble Servant.
          
            C. Lotter.
          
        